(Slip Opinion)              OCTOBER TERM, 2014                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 DAVIS, ACTING WARDEN v. AYALA

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

      No. 13–1428. Argued March 3, 2015—Decided June 18, 2015
During jury selection in respondent Ayala’s murder trial, Ayala, who is
 Hispanic, objected that seven of the prosecution’s peremptory chal-
 lenges were impermissibly race-based under Batson v. Kentucky, 476
U.S. 79. The judge permitted the prosecution to disclose its reasons
 for the strikes outside the presence of the defense and concluded that
 the prosecution had valid, race-neutral reasons for the strikes. Ayala
 was eventually convicted and sentenced to death. On appeal, the
 California Supreme Court analyzed Ayala’s challenge under both
 Batson and its state-law analogue, concluding that it was error, as a
 matter of state law, to exclude Ayala from the hearings. The court
 held, however, that the error was harmless under state law and that,
 if a federal error occurred, it too was harmless beyond a reasonable
 doubt under Chapman v. California, 386 U.S. 18. Ayala subsequent-
 ly pressed his claims in federal court. There, the District Court held
 that even if the ex parte proceedings violated federal law, the state
 court’s harmlessness finding could not be overturned because it was
 not contrary to or an unreasonable application of clearly established
 federal law under 28 U.S. C. §2254(d). A divided panel of the Ninth
 Circuit disagreed and granted Ayala habeas relief. The panel majori-
 ty held that the ex parte proceedings violated Ayala’s federal consti-
 tutional rights and that the error was not harmless under Brecht v.
 Abrahamson, 507 U.S. 619, as to at least three of the seven prospec-
 tive jurors.
Held: Any federal constitutional error that may have occurred by ex-
 cluding Ayala’s attorney from part of the Batson hearing was harm-
 less. Pp. 9–29.
    (a) Even assuming that Ayala’s federal rights were violated, he is
 entitled to habeas relief only if the prosecution cannot demonstrate
2                            DAVIS v. AYALA

                                  Syllabus

    harmlessness. Glebe v. Frost, 574 U. S. ___, ___. Under Brecht, fed-
    eral habeas petitioners “are not entitled to habeas relief based on tri-
    al error unless they can establish that it resulted in ‘actual preju-
    dice.’ ” 507 U.S., at 637. Because Ayala seeks federal habeas corpus
    relief, he must meet the Brecht standard, but that does not mean, as
    the Ninth Circuit thought, that a state court’s harmlessness determi-
    nation has no significance under Brecht. The Brecht standard sub-
    sumes the requirements that §2254(d) imposes when a federal habe-
    as petitioner contests a state court’s determination that a
    constitutional error was harmless under Chapman. Fry v. Pliler, 551
U.S. 112, 120. But Brecht did not abrogate the limitation on federal
    habeas relief that the Antiterrorism and Effective Death Penalty Act
    of 1996 plainly sets out. There is no dispute that the California Su-
    preme Court held that any federal error was harmless under Chap-
    man, and this decision was an “adjudication on the merits” of Ayala’s
    claim. Accordingly, a federal court cannot grant Ayala relief unless
    the state court’s rejection of his claim was contrary to or involved an
    unreasonable application of clearly established federal law as deter-
    mined by the Supreme Court, or was based on an unreasonable de-
    termination of the facts. Pp. 9–12.
       (b) Any federal constitutional error was harmless with respect to
    all seven prospective jurors. Pp. 12–28.
         (1) The prosecution stated that it struck Olanders D., an African-
    American man, because it was concerned that he could not impose
    the death penalty and because of the poor quality of his responses.
    As the trial court and State Supreme Court found, the record amply
    supports the prosecution’s concerns, and Ayala cannot establish that
    the ex parte hearing prejudiced him. The Ninth Circuit misunder-
    stood the role of a federal court in a habeas case. That role is not to
    conduct de novo review of factual findings and substitute the federal
    court’s own opinions for the determination made on the scene by the
    trial judge. Pp. 14–18.
         (2) The prosecution stated that it struck Gerardo O., a Hispanic
    man, because he had a poor grasp of English, his answers suggested
    an unwillingness to impose the death penalty, and he did not appear
    to get along with other jurors. Each of these reasons was amply sup-
    ported by the record, and there is no basis for finding that the ab-
    sence of defense counsel affected the trial judge’s evaluation of the
    strike. Ayala cannot establish that the ex parte hearing actually
    prejudiced him or that no fairminded jurist could agree with the state
    court’s application of Chapman. Once again, the Ninth Circuit’s de-
    cision was based on a misapplication of basic rules regarding harm-
    less error. The inquiry is not whether the federal habeas court could
    definitively say that the defense could make no winning arguments,
                     Cite as: 576 U. S. ____ (2015)                    3

                                Syllabus

  but whether the evidence in the record raised “grave doubt[s]” about
  whether the trial judge would have ruled differently. O’Neal v.
  McAninch, 513 U.S. 432, 436. That standard was not met in this
  case. Pp. 18–24.
       (3) The prosecution stated that it struck Robert M., a Hispanic
  man, because it was concerned that he could not impose the death
  penalty and because he had followed a controversial murder trial.
  Not only was the Ninth Circuit incorrect to suppose that the presence
  of Ayala’s counsel at the hearing would have made a difference in the
  trial court’s evaluation of the strike, but the Ninth Circuit failed to
  mention that defense counsel specifically addressed the issue during
  voir dire and reminded the judge that Robert M. also made several
  statements favorable to the death penalty. Thus, the trial judge
  heard counsel’s arguments and concluded that the record supplied a
  legitimate basis for the prosecution’s concern. That defense counsel
  did not have the opportunity to repeat that argument does not create
  grave doubt about whether the trial court would have decided the is-
  sue differently. Pp. 24–26.
       (4) With regard to Ayala’s Batson objection about the four re-
  maining prospective jurors who were struck, he does not come close
  to establishing “actual prejudice” under Brecht or that no fairminded
  jurist could agree with the California Supreme Court’s decision that
  excluding counsel was harmless. Pp. 26–28.
756 F.3d 656, reversed and remanded.

  ALITO, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and SCALIA, KENNEDY, and THOMAS, JJ., joined. KENNEDY, J., and
THOMAS, J., filed concurring opinions. SOTOMAYOR, J., filed a dissenting
opinion, in which GINSBURG, BREYER, and KAGAN, JJ., joined.
                        Cite as: 576 U. S. ____ (2015)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 13–1428
                                   _________________


   RON DAVIS, ACTING WARDEN, PETITIONER v.

                HECTOR AYALA 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                                 [June 18, 2015] 


   JUSTICE ALITO delivered the opinion of the Court.
   A quarter-century after a California jury convicted
Hector Ayala of triple murder and sentenced him to death,
the Court of Appeals for the Ninth Circuit granted Ayala’s
application for a writ of habeas corpus and ordered the
State to retry or release him. The Ninth Circuit’s decision
was based on the procedure used by the trial judge in
ruling on Ayala’s objections under Batson v. Kentucky, 476
U.S. 79 (1986), to some of the prosecution’s peremptory
challenges of prospective jurors. The trial judge allowed
the prosecutor to explain the basis for those strikes out-
side the presence of the defense so as not to disclose trial
strategy. On direct appeal, the California Supreme Court
found that if this procedure violated any federal constitu-
tional right, the error was harmless beyond a reasonable
doubt. The Ninth Circuit, however, held that the error
was harmful.
   The Ninth Circuit’s decision was based on the misappli-
cation of basic rules regarding harmless error. Assuming
without deciding that a federal constitutional error oc-
curred, the error was harmless under Brecht v. Abraham-
2                      DAVIS v. AYALA

                     Opinion of the Court

son, 507 U.S. 619 (1993), and the Antiterrorism and
Effective Death Penalty Act of 1996 (AEDPA), 28 U.S. C.
§2254(d).
                                I

                                A

   Ayala’s conviction resulted from the attempted robbery
of an automobile body shop in San Diego, California, in
April 1985. The prosecution charged Ayala with three
counts of murder, one count of attempted murder, one
count of robbery, and three counts of attempted robbery.
The prosecution also announced that it would seek the
death penalty on the murder counts.
   Jury selection lasted more than three months, and
during this time the court and the parties interviewed the
prospective jurors and then called back a subset for gen-
eral voir dire. As part of the jury selection process, more
than 200 potential jurors completed a 77-question, 17-page
questionnaire. Potential jurors were then questioned in
court regarding their ability to follow the law. Jurors who
were not dismissed for cause were called back in groups
for voir dire, and the parties exercised their peremptory
challenges.
   Each side was allowed 20 peremptories, and the prose-
cution used 18 of its allotment. It used seven peremp-
tories to strike all of the African-Americans and Hispanics
who were available for service. Ayala, who is Hispanic,
raised Batson objections to those challenges.
   Ayala first objected after the prosecution peremptorily
challenged two African-Americans, Olanders D. and Gali-
leo S. The trial judge stated that these two strikes failed
to establish a prima facie case of racial discrimination, but
he nevertheless required the prosecution to reveal the
reasons for the strikes. The prosecutor asked to do this
outside the presence of the defense so as not to disclose
trial strategy, and over Ayala’s objection, the judge
                 Cite as: 576 U. S. ____ (2015)           3

                     Opinion of the Court

granted the request. The prosecution then offered several
reasons for striking Olanders D., including uncertainty
about his willingness to impose the death penalty. The
prosecution stated that it dismissed Galileo S. primarily
because he had been arrested numerous times and had not
informed the court about all his prior arrests. After hear-
ing and evaluating these explanations, the judge conclud-
ed that the prosecution had valid, race-neutral reasons for
these strikes.
   Ayala again raised Batson objections when the prosecu-
tion used peremptory challenges to dismiss two Hispanics,
Gerardo O. and Luis M. As before, the judge found that
the defense had not made out a prima facie case, but
ordered the prosecution to reveal the reasons for the
strikes. This was again done ex parte, but this time the
defense did not expressly object. The prosecution ex-
plained that it had challenged Gerardo O. and Luis M. in
part because it was unsure that they could impose the
death penalty. The prosecution also emphasized that
Gerardo O.’s English proficiency was limited and that Luis
M. had independently investigated the case. The trial
court concluded a second time that the prosecution had
legitimate race-neutral reasons for the strikes.
   Ayala raised Batson objections for a third and final time
when the prosecution challenged Robert M., who was
Hispanic; George S., whose ethnicity was disputed; and
Barbara S., who was African-American. At this point, the
trial court agreed that Ayala had made a prima facie
Batson showing. Ayala’s counsel argued that the strikes
were in fact based on race. Ayala’s counsel contended that
the challenged jurors were “not significantly different from
the white jurors that the prosecution ha[d] chosen to leave
on the jury both in terms of their attitudes on the death
penalty, their attitudes on the criminal justice system, and
their attitudes on the presumption of innocence.” App.
306. Ayala’s counsel then reviewed the questionnaire
4                     DAVIS v. AYALA

                     Opinion of the Court

answers and voir dire testimony of Barbara S. and Robert
M., as well as the statements made by three of the pro-
spective jurors who had been the subject of the prior Bat-
son objections, Galileo S., Gerardo O., and Luis M. Coun-
sel argued that their answers showed that they could
impose the death penalty. The trial court stated that it
would hear the prosecution’s response outside the pres-
ence of the jury, and Ayala once more did not object to that
ruling. The prosecution then explained that it had dis-
missed the prospective jurors in question for several race-
neutral reasons, including uncertainty that Robert M.,
George S., or Barbara S. would be open to imposing the
death penalty. The prosecution also emphasized (among
other points) that Robert M. had followed a controversial
trial, that George S. had been a holdout on a prior jury,
and that Barbara S. had given the impression during
voir dire that she was under the influence of drugs. The
trial court concluded, for a third time, that the prosecu-
tion’s peremptory challenges were based on race-neutral
criteria.
   In August 1989, the jury convicted Ayala of all the
charges except one of the three attempted robberies. With
respect to the three murder convictions, the jury found two
special circumstances: Ayala committed multiple murders,
and he killed during the course of an attempted robbery.
The jury returned a verdict of death on all three murder
counts, and the trial court entered judgment consistent
with that verdict.
                              B
   Ayala appealed his conviction and sentence, and counsel
was appointed to represent him in January 1993. Be-
tween 1993 and 1999, Ayala filed 20 applications for an
extension of time, 11 of which requested additional time to
file his opening brief. After the California Supreme Court
eventually ruled that no further extensions would be
                  Cite as: 576 U. S. ____ (2015)            5

                      Opinion of the Court

granted, Ayala filed his opening brief in April 1998, nine
years after he was convicted. The State filed its brief in
September 1998, and Ayala then asked for four extensions
of time to file his reply brief. After the court declared that
it would grant him no further extensions, he filed his reply
brief in May 1999.
   In August 2000, the California Supreme Court affirmed
Ayala’s conviction and death sentence. People v. Ayala, 24
Cal. 4th 243, 6 P.3d 193. In an opinion joined by five
justices, the State Supreme Court rejected Ayala’s conten-
tion that the trial court committed reversible error by
excluding the defense from part of the Batson hearing.
The court understood Ayala to challenge the peremptory
strikes under both Batson and its state-law analogue,
People v. Wheeler, 22 Cal. 3d 258, 583 P.2d 748 (1978).
The court first concluded that the prosecution had not
offered matters of trial strategy at the ex parte hearing
and that, “as a matter of state law, it was [error]” to bar
Ayala’s attorney from the hearing. 24 Cal. 4th, at 262, 6
P. 3d, at 203.
   Turning to the question of prejudice, the court stated:
    “We have concluded that error occurred under state
    law, and we have noted [the suggestion in United
    States v. Thompson, 827 F.2d 1254 (CA9 1987),] that
    excluding the defense from a Wheeler-type hearing
    may amount to a denial of due process. We nonethe-
    less conclude that the error was harmless under state
    law (People v. Watson (1956) 46 Cal. 2d 818, 836), and
    that, if federal error occurred, it, too, was harmless
    beyond a reasonable doubt (Chapman v. California
    (1967) 386 U.S. 18, 24) as a matter of federal law. On
    the record before us, we are confident that the chal-
    lenged jurors were excluded for proper, race-neutral
    reasons.” Id., at 264, 6 P. 3d, at 204.
The court then reviewed the prosecution’s reasons for
6                      DAVIS v. AYALA

                     Opinion of the Court

striking the seven prospective jurors and found that “[o]n
this well-developed record, . . . we are confident that de-
fense counsel could not have argued anything substantial
that would have changed the court’s rulings. Accordingly,
the error was harmless.” Id., at 268, 6 P. 3d, at 207. The
court concluded that the record supported the trial judge’s
implicit determination that the prosecution’s justifications
were not fabricated and were instead “grounded in fact.”
Id., at 267, 6 P. 3d, at 206. And the court emphasized that
the “trial court’s rulings in the ex parte hearing indisputa-
bly reflect both its familiarity with the record of voir dire
of the challenged prospective jurors and its critical as-
sessment of the prosecutor’s proffered justifications.” Id.,
at 266–267, 6 P.3d, at 206.
  The California Supreme Court also rejected Ayala’s
argument that his conviction should be vacated because
most of the questionnaires filled out by prospective jurors
who did not serve had been lost at some point during the
decade that had passed since the end of the trial. The
court wrote that “the record is sufficiently complete for us
to be able to conclude that [the prospective jurors who
were the subject of the contested peremptories] were not
challenged and excused on the basis of forbidden group
bias.” Id., at 270, 6 P. 3d, at 208. And even if the loss of
the questionnaires was error under federal or state law,
the court held, the error was harmless under Chapman
and its state-law analogue. Two justices of the State
Supreme Court dissented. We then denied certiorari. 532
U.S. 1029 (2001).
                             C
  After the California Supreme Court summarily denied a
habeas petition, Ayala turned to federal court. He filed
his initial federal habeas petition in 2002, but then went
back to state court to exhaust several claims. In Decem-
ber 2004, he filed the operative federal petition and ar-
                    Cite as: 576 U. S. ____ (2015)                   7

                         Opinion of the Court

gued, among other things, that the ex parte hearings and
loss of the questionnaires violated his rights under the
Sixth, Eighth, and Fourteenth Amendments.
   In 2006, the District Court denied Ayala relief on those
claims. The District Court read the decision of the Cali-
fornia Supreme Court to mean that the state court had not
decided whether the ex parte proceedings violated federal
law, and the District Court expressed doubt “whether the
trial court’s procedure was constitutionally defective as a
matter of clearly established Federal law.” App. to Pet. for
Cert. 145a. But even if such a violation occurred, the
District Court held, the state court’s finding of harmless-
ness was not contrary to or an unreasonable application of
clearly established law and thus could not be overturned
under AEDPA. The District Court also rejected Ayala’s
argument about the lost questionnaires, concluding that,
even without them, the record was sufficient to resolve
Ayala’s other claims.
   In 2013, a divided panel of the Ninth Circuit granted
Ayala federal habeas corpus relief and required California
either to release or retry him. Ayala v. Wong, 756 F.3d
656 (2014). Because Ayala’s federal petition is subject to
the requirements of AEDPA, the panel majority began its
analysis by inquiring whether the state court had adjudi-
cated Ayala’s claims on the merits. Applying de novo
review,1 the panel held that the ex parte proceedings
violated the Federal Constitution, and that the loss of the
questionnaires violated Ayala’s federal due process rights
if that loss deprived him of “the ability to meaningfully
appeal the denial of his Batson claim.” Id., at 671. The


——————
  1 The panel decided this question de novo because it concluded that
the California Supreme Court either did not decide whether the ex
parte proceedings violated the Federal Constitution or silently decided
that question in Ayala’s favor. 756 F.3d, at 666–670.
8                          DAVIS v. AYALA

                         Opinion of the Court

panel folded this inquiry into its analysis of the question
whether the error regarding the ex parte proceedings was
harmless.
   Turning to the question of harmlessness, the panel
identified the applicable standard of review as that set out
in Brecht and added: “We apply the Brecht test without
regard for the state court’s harmlessness determination.”
756 F.3d, at 674 (internal quotation marks omitted).2 The
panel used the following complicated formulation to ex-
press its understanding of Brecht’s application to Ayala’s
claims: “If we cannot say that the exclusion of defense
counsel with or without the loss of the questionnaires
likely did not prevent Ayala from prevailing on his Batson
claim, then we must grant the writ.” 756 F.3d, at 676.
Applying this test, the panel majority found that the error
was not harmless, at least with respect to three of the
seven prospective jurors. The panel asserted that the
absence of Ayala and his counsel had interfered with the
trial court’s ability to evaluate the prosecution’s proffered
justifications for those strikes and had impeded appellate
review, and that the loss of the questionnaires had com-
pounded this impairment.
   Judge Callahan dissented. She explained that the
California Supreme Court’s decision that any federal error
was harmless constituted a merits adjudication of Ayala’s
federal claims. She then reviewed the prosecution’s ex-
planations for its contested peremptory challenges and
concluded that federal habeas relief was barred because
“fairminded jurists can concur in the California Supreme
Court’s determination of harmless error.” Id., at 706.

——————
  2 In a footnote, however, the panel stated: “In holding that Ayala has

demonstrated his entitlement to relief under Brecht, we therefore also
hold to be an unreasonable application of Chapman the California
Supreme Court’s conclusion that Ayala was not prejudiced by the
exclusion of the defense.” Id., at 674, n. 13.
                 Cite as: 576 U. S. ____ (2015)           9

                     Opinion of the Court

   The Ninth Circuit denied rehearing en banc, but Judge
Ikuta wrote a dissent from denial that was joined by seven
other judges. Like Judge Callahan, Judge Ikuta concluded
that the California Supreme Court adjudicated the merits
of Ayala’s federal claims. Instead of the panel’s “de novo
review of the record that piles speculation upon specula-
tion,” she would have found that the state court’s harm-
lessness determination was not an unreasonable applica-
tion of Chapman. 756 F.3d, at 723.
   We granted certiorari. 574 U. S. ___ (2014).
                                 II
   Ayala contends that his federal constitutional rights
were violated when the trial court heard the prosecution’s
justifications for its strikes outside the presence of the
defense, but we find it unnecessary to decide that ques-
tion. We assume for the sake of argument that Ayala’s
federal rights were violated, but that does not necessarily
mean that he is entitled to habeas relief. In the absence of
“the rare type of error” that requires automatic reversal,
relief is appropriate only if the prosecution cannot demon-
strate harmlessness. Glebe v. Frost, 574 U. S. ___, ___
(2014) (per curiam) (slip op., at 3). The Ninth Circuit did
not hold—and Ayala does not now contend—that the error
here falls into that narrow category, and therefore Ayala
is entitled to relief only if the error was not harmless.
   The test for whether a federal constitutional error was
harmless depends on the procedural posture of the case.
On direct appeal, the harmlessness standard is the one
prescribed in Chapman, 386 U.S. 18: “[B]efore a federal
constitutional error can be held harmless, the court must
be able to declare a belief that it was harmless beyond a
reasonable doubt.” Id., at 24.
   In a collateral proceeding, the test is different. For
reasons of finality, comity, and federalism, habeas peti-
tioners “are not entitled to habeas relief based on trial
10                     DAVIS v. AYALA

                     Opinion of the Court

error unless they can establish that it resulted in ‘actual
prejudice.’ ” Brecht, 507 U.S., at 637 (quoting United
States v. Lane, 474 U.S. 438, 449 (1986)). Under this test,
relief is proper only if the federal court has “grave doubt
about whether a trial error of federal law had ‘substantial
and injurious effect or influence in determining the jury’s
verdict.’ ” O’Neal v. McAninch, 513 U.S. 432, 436 (1995).
There must be more than a “reasonable possibility” that
the error was harmful. Brecht, supra, at 637 (internal
quotation marks omitted). The Brecht standard reflects
the view that a “State is not to be put to th[e] arduous task
[of retrying a defendant] based on mere speculation that
the defendant was prejudiced by trial error; the court
must find that the defendant was actually prejudiced by
the error.” Calderon v. Coleman, 525 U.S. 141, 146 (1998)
(per curiam).
  Because Ayala seeks federal habeas corpus relief, he
must meet the Brecht standard, but that does not mean,
as the Ninth Circuit thought, that a state court’s harm-
lessness determination has no significance under Brecht.
In Fry v. Pliler, 551 U.S. 112, 120 (2007), we held that the
Brecht standard “subsumes” the requirements that
§2254(d) imposes when a federal habeas petitioner con-
tests a state court’s determination that a constitutional
error was harmless under Chapman. The Fry Court did
not hold—and would have had no possible basis for hold-
ing—that Brecht somehow abrogates the limitation on
federal habeas relief that §2254(d) plainly sets out. While
a federal habeas court need not “formal[ly]” apply both
Brecht and “AEDPA/Chapman,” AEDPA nevertheless
“sets forth a precondition to the grant of habeas relief.”
Fry, supra, at 119–120.
  Under AEDPA, 28 U.S. C. §2254(d):
     “An application for a writ of habeas corpus on behalf
     of a person in custody pursuant to the judgment of a
                 Cite as: 576 U. S. ____ (2015)           11

                     Opinion of the Court

    State court shall not be granted with respect to any
    claim that was adjudicated on the merits in State
    court proceedings unless the adjudication of the
    claim—
    “(1) resulted in a decision that was contrary to, or in-
    volved an unreasonable application of, clearly estab-
    lished Federal law, as determined by the Supreme
    Court of the United States; or
    “(2) resulted in a decision that was based on an un-
    reasonable determination of the facts in light of the
    evidence presented in the State court proceeding.”
Section 2254(d) thus demands an inquiry into whether a
prisoner’s “claim” has been “adjudicated on the merits” in
state court; if it has, AEDPA’s highly deferential stand-
ards kick in. Harrington v. Richter, 562 U.S. 86, 103
(2011).
  At issue here is Ayala’s claim that the ex parte portion of
the Batson hearings violated the Federal Constitution.
There is no dispute that the California Supreme Court
held that any federal error was harmless beyond a reason-
able doubt under Chapman, and this decision undoubtedly
constitutes an adjudication of Ayala’s constitutional claim
“on the merits.” See, e.g., Mitchell v. Esparza, 540 U.S.
12, 17–18 (2003) (per curiam). Accordingly, a federal
habeas court cannot grant Ayala relief unless the state
court’s rejection of his claim (1) was contrary to or in-
volved an unreasonable application of clearly established
federal law, or (2) was based on an unreasonable determi-
nation of the facts. Because the highly deferential AEDPA
standard applies, we may not overturn the California
Supreme Court’s decision unless that court applied Chap-
man “in an ‘objectively unreasonable’ manner.” Id., at 18
(quoting Lockyer v. Andrade, 538 U.S. 63, 75 (2003)).
When a Chapman decision is reviewed under AEDPA, “a
12                     DAVIS v. AYALA

                      Opinion of the Court

federal court may not award habeas relief under §2254
unless the harmlessness determination itself was unrea-
sonable.” Fry, supra, at 119 (emphasis in original). And a
state-court decision is not unreasonable if “ ‘fairminded
jurists could disagree’ on [its] correctness.” Richter, supra,
at 101 (quoting Yarborough v. Alvarado, 541 U.S. 652,
664 (2004)). Ayala therefore must show that the state
court’s decision to reject his claim “was so lacking in justi-
fication that there was an error well understood and com-
prehended in existing law beyond any possibility for fair-
minded disagreement.” 562 U.S., at 103.
   In sum, a prisoner who seeks federal habeas corpus
relief must satisfy Brecht, and if the state court adjudi-
cated his claim on the merits, the Brecht test subsumes the
limitations imposed by AEDPA. Fry, supra, at 119–120.
                               III
  With this background in mind, we turn to the question
whether Ayala was harmed by the trial court’s decision to
receive the prosecution’s explanation for its challenged
strikes without the defense present. In order for this
argument to succeed, Ayala must show that he was actually
prejudiced by this procedure, a standard that he neces-
sarily cannot satisfy if a fairminded jurist could agree with
the California Supreme Court’s decision that this proce-
dure met the Chapman standard of harmlessness. Evalu-
ation of these questions requires consideration of the trial
court’s grounds for rejecting Ayala’s Batson challenges.
                              A
   Batson held that the Equal Protection Clause of the
Fourteenth Amendment prohibits prosecutors from exer-
cising peremptory challenges on the basis of race. 476
U.S., at 89. When adjudicating a Batson claim, trial
courts follow a three-step process:
     “First, a defendant must make a prima facie showing
                 Cite as: 576 U. S. ____ (2015)            13

                     Opinion of the Court

    that a peremptory challenge has been exercised on the
    basis of race; second, if that showing has been made,
    the prosecution must offer a race-neutral basis for
    striking the juror in question; and third, in light of the
    parties’ submissions, the trial court must determine
    whether the defendant has shown purposeful discrim-
    ination.” Snyder v. Louisiana, 552 U.S. 472, 476–477
    (2008) (internal quotation marks and alterations
    omitted).
The opponent of the strike bears the burden of persuasion
regarding racial motivation, Purkett v. Elem, 514 U.S.
765, 768 (1995) (per curiam), and a trial court finding
regarding the credibility of an attorney’s explanation of
the ground for a peremptory challenge is “entitled to ‘great
deference,’ ” Felkner v. Jackson, 562 U.S. 594, 598 (2011)
(per curiam) (quoting Batson, 476 U.S., at 98, n. 21). On
direct appeal, those findings may be reversed only if the
trial judge is shown to have committed clear error. Rice v.
Collins, 546 U.S. 333, 338 (2006). Under AEDPA, even
more must be shown. A federal habeas court must accept
a state-court finding unless it was based on “an unreason-
able determination of the facts in light of the evidence
presented in the State court proceeding.” §2254(d)(2).
“State-court factual findings, moreover, are presumed
correct; the petitioner has the burden of rebutting the
presumption by ‘clear and convincing evidence.’ ” Collins,
supra, at 338–339 (quoting §2254(e)(1)).
   In this case, Ayala challenged seven of the prosecution’s
peremptory challenges. As explained above, the Ninth
Circuit granted relief based on the dismissal of three
potential jurors. The dissent discusses only one, Olanders
D. We will devote most of our analysis to the three indi-
viduals discussed by the Ninth Circuit, but we hold that
any error was harmless with respect to all seven strikes.
14                    DAVIS v. AYALA

                     Opinion of the Court

                              B
                              1
  Ayala first contests the prosecution’s decision to chal-
lenge Olanders D., an African-American man. The prose-
cution stated that its “primary” reason for striking
Olanders D. was uncertainty about whether he could
impose the death penalty, and the prosecutor noted that
Olanders D. had written on his questionnaire that he did
not “believe in the death penalty.” 50 Reporter’s Tr. on
Appeal 6185 (hereinafter Tr.). Providing additional rea-
sons for this strike, the prosecutor first stated that
Olanders D.’s responses “did not make a lot of sense,”
“were not thought out,” and “demonstrate[d] a lack of
ability to express himself well.” App. 283. The prosecutor
also voiced doubt that Olanders D. “could actively partici-
pate in a meaningful way in deliberations with other
jurors” and might have lacked the “ability to fit in with a
cohesive group of 12 people.” Ibid.
  The trial court concluded that the strike was race-
neutral. The judge stated: “Certainly with reference to
whether or not he would get along with 12 people, it may
well be that he would get along very well with 12 people. I
think the other observations of counsel are accurate and
borne out by the record.” 50 Tr. 6186. The California
Supreme Court found that the evidence of Olanders D.’s
views on the death penalty provided adequate support for
the trial judge’s finding that the strike exercised against
him was not based on race, and the court further found
that defense counsel’s presence would not have affected
the outcome of the Batson hearing. The Ninth Circuit
reversed, but its decision rested on a misapplication of the
applicable harmless-error standards.
                             2
  As the trial court and the State Supreme Court found,
Olanders D.’s voir dire responses amply support the prose-
                 Cite as: 576 U. S. ____ (2015)           15

                     Opinion of the Court

cution’s concern that he might not have been willing to
impose the death penalty. During voir dire, Olanders D.
acknowledged that he wrote on his questionnaire, “ ‘I don’t
believe in the death penalty,’ ” App. 179, and he agreed
that he had at one time “thought that [the death penalty]
was completely wrong,” id., at 177. Although he stated
during the voir dire that he had reconsidered his views, it
was reasonable for the prosecution and the trial court to
find that he did not clearly or adequately explain the
reason or reasons for this change. When asked about this,
Olanders D. gave a vague and rambling reply: “Well, I
think it’s—one thing would be the—the—I mean, examin-
ing it more closely, I think, and becoming more familiar
with the laws and the—and the behavior, I mean, the
change in the people, I think. All of those things contrib-
uted to the changes.” Id., at 178.
   The Ninth Circuit reversed because it speculated that
defense counsel, if present when the prosecution explained
the basis for this strike, “could have pointed to seated
white jurors who had expressed similar or greater hesi-
tancy” in imposing the death penalty. 756 F.3d, at 678.
The Ninth Circuit wrote that a seated white juror named
Ana L. was “indistinguishable from Olanders D. in this
regard” and that she had “made almost precisely the same
statement in her questionnaire.” Ibid.
   The responses of Olanders D. and Ana L., however, were
by no means “indistinguishable.” Olanders D. initially
voiced unequivocal opposition to the death penalty, stating
flatly: “I don’t believe in the death penalty.” He also re-
vealed that he had once thought it was “completely
wrong.” Ana L., by contrast, wrote on the questionnaire
that she “probably would not be able to vote for the death
penalty,” App. 109 (emphasis added), and she then later
said at voir dire that she could vote for a verdict of death.
   In a capital case, it is not surprising for prospective
jurors to express varying degrees of hesitancy about voting
16                     DAVIS v. AYALA

                      Opinion of the Court

for a death verdict. Few are likely to have experienced a
need to make a comparable decision at any prior time in
their lives. As a result, both the prosecution and the
defense may be required to make fine judgment calls
about which jurors are more or less willing to vote for the
ultimate punishment. These judgment calls may involve a
comparison of responses that differ in only nuanced re-
spects, as well as a sensitive assessment of jurors’ de-
meanor. We have previously recognized that peremptory
challenges “are often the subjects of instinct,” Miller-El v.
Dretke, 545 U.S. 231, 252 (2005) (citing Batson, 476 U.S.,
at 106 (Marshall, J., concurring)), and that “race-neutral
reasons for peremptory challenges often invoke a juror’s
demeanor,” Snyder, 552 U.S., at 477. A trial court is best
situated to evaluate both the words and the demeanor of
jurors who are peremptorily challenged, as well as the
credibility of the prosecutor who exercised those strikes.
As we have said, “these determinations of credibility and
demeanor lie peculiarly within a trial judge’s province,”
and “in the absence of exceptional circumstances, we [will]
defer to the trial court.” Ibid. (alterations and internal
quotation marks omitted). “Appellate judges cannot on
the basis of a cold record easily second-guess a trial judge’s
decision about likely motivation.” Collins, 546 U.S., at
343 (BREYER, J., concurring).
   The upshot is that even if “[r]easonable minds reviewing
the record might disagree about the prosecutor’s credibil-
ity, . . . on habeas review that does not suffice to supersede
the trial court’s credibility determination.” Id., at 341–342
(majority opinion). Here, any similarity between the
responses of Olanders D. and Ana L. is insufficient to
compel an inference of racial discrimination under Brecht
or AEDPA.
   Ayala contends that the presence of defense counsel
might have made a difference because defense counsel
might have been able to identify white jurors who were
                 Cite as: 576 U. S. ____ (2015)           17

                     Opinion of the Court

not stricken by the prosecution even though they had
“expressed similar or greater hesitancy” about the death
penalty. We see no basis for this argument. The ques-
tionnaires of all the jurors who sat and all the alternates
are in the record, and Ana L., whom we just discussed, is
apparently the white juror whose answers come the clos-
est to those of Olanders D. Since neither Ayala nor the
Ninth Circuit identified a white juror whose statements
better support their argument, there is no reason to think
that defense counsel could have pointed to a superior
comparator at the ex parte proceeding.
                              3
   In rejecting the argument that the prosecutor perempto-
rily challenged Olanders D. because of his race, the Cali-
fornia Supreme Court appears to have interpreted the
prosecutor’s explanation of this strike to mean that
Olanders D.’s views on the death penalty were alone suffi-
cient to convince him to exercise a strike, see 24 Cal. 4th,
at 266, 6 P. 3d, at 206, and this was certainly an interpre-
tation of the record that must be sustained under 28
U.S. C. §2254(d)(2). As a result, it is not necessary for us
to consider the prosecutor’s supplementary reason for this
strike—the poor quality of Olanders D.’s responses—but
in any event, the Ninth Circuit’s evaluation of this reason
is also flawed.
   The Ninth Circuit wrote that its independent “review of
the voir dire transcript reveal[ed] nothing that supports
the prosecution’s claim: Olanders D.’s answers were re-
sponsive and complete.” 756 F.3d, at 679. The record,
however, provides sufficient support for the trial court’s
determination.      Olanders D.’s incoherent explanation
during voir dire of the reasons for his change of opinion
about the death penalty was quoted above. He also pro-
vided a chronology of the evolution of his views on the
subject that did not hold together. He stated that he had
18                     DAVIS v. AYALA

                     Opinion of the Court

been “completely against the death sentence” 10 years
earlier but seemed to suggest that his views had changed
over the course of the intervening decade. See App. 176–
177. However, on the questionnaire, which he had com-
pleted just a month before the voir dire, he wrote unequiv-
ocally: “I don’t believe in the death penalty.” Id., at 179.
And then, at the time of the voir dire, he said that he
would be willing to impose the death penalty in some
cases. Id., at 180. He explained his answer on the ques-
tionnaire as follows: “I answered that kind of fast[.]
[N]ormally, I wouldn’t answer that question that way, but
I mean, I really went through that kind of fast. I should
have done better than that.” Id., at 179–180. These an-
swers during voir dire provide more than sufficient sup-
port for the prosecutor’s observation, which the trial court
implicitly credited, that Olanders D.’s statements “did not
make a lot of sense,” “were not thought out,” and “demon-
strate[d] a lack of ability to express himself well.”
   In ordering federal habeas relief based on their assess-
ment of the responsiveness and completeness of Olanders
D.’s answers, the members of the panel majority misun-
derstood the role of a federal court in a habeas case. The
role of a federal habeas court is to “ ‘guard against extreme
malfunctions in the state criminal justice systems,’ ” Rich-
ter, 562 U.S., at 102–103 (quoting Jackson v. Virginia,
443 U.S. 307, 332, n. 5 (1979) (Stevens, J., concurring in
judgment)), not to apply de novo review of factual findings
and to substitute its own opinions for the determination
made on the scene by the trial judge.
                             C
  Ayala next challenges the prosecution’s use of a peremp-
tory challenge to strike Gerardo O., a Hispanic man. The
prosecution offered three reasons for this strike: Gerardo
O. had a poor grasp of English; his answers during
voir dire and on his questionnaire suggested that he might
                 Cite as: 576 U. S. ____ (2015)          19

                     Opinion of the Court

not be willing to impose the death penalty; and he did not
appear to get along with the other prospective jurors. The
trial judge accepted this explanation, as did the State
Supreme Court.
   The Ninth Circuit, however, rejected the state courts’
determinations based on speculation that defense counsel,
if present at the in camera hearing, “likely could have
called into question all of the prosecution’s stated reasons
for striking Gerardo O.” 756 F.3d, at 680. The Ninth
Circuit thought that it could grant Ayala relief simply
because it “[could not] say that Ayala would not have
shown that the trial court would or should have deter-
mined that the prosecution’s strike of Gerardo O. violated
Batson.” Id., at 682. But that is not the test. The inquiry
under Brecht is not whether the federal habeas court could
definitively say that there were no winning arguments
that the defense could have made. Instead, the evidence
in the record must raise “grave doubt[s]” about whether
the trial judge would have ruled differently. O’Neal, 513
U.S., at 436. This requires much more than a “reasonable
possibility” that the result of the hearing would have been
different. Brecht, 507 U.S., at 637 (internal quotation
marks omitted). And on the record in this case, Ayala
cannot establish actual prejudice or that no fairminded
jurist could agree with the state court’s application of
Chapman.
   We begin with the prosecution’s explanation that it
challenged Gerardo O. because of his limited English
proficiency. During voir dire, Gerardo O. acknowledged
that someone else had written the answers for him on
his questionnaire “[b]ecause I couldn’t—I cannot read—I
cannot spell that well.” App. 163. He added that he
“didn’t get” some of the words on the questionnaire. Ibid.
Gerardo O.’s testimony also revealed that he might well
have been unable to follow what was said at trial. When
asked whether he could understand spoken English, he
20                         DAVIS v. AYALA

                          Opinion of the Court

responded: “It depends if you make long words. If you
make—if you go—if you say it straight out, then I might
understand. If you beat around the bush, I won’t.” Id., at
166. At that point, defense counsel and Gerardo O. en-
gaged in a colloquy that suggests that defense counsel
recognized that he lacked the ability to understand words
not used in basic everyday speech, “legal words,” and rapid
speech in English:

       “Q: I’ll try not to talk—use any legal words or law-
     yer talk—
       “A: Okay.
       “Q: —and talk regular with you. If you don’t under-
     stand anything I say, stop me and tell me, okay?
       “A: Okay.
       “Q: If you’re selected as a juror during the trial, and
     you know you’re serving as a juror and listening to
     witnesses, can we have your promise that if a witness
     uses a word you don’t understand, you’ll put your
     hand up and let us know?
       “A: Yeah.
         .            .          .           .            .
       “Q: There’s one more problem that you’re going to
     have with me, and that is that sometimes . . . I talk
     real fast . . . .” Id., at 166–167.
   It is understandable for a prosecutor to strike a poten-
tial juror who might have difficulty understanding Eng-
lish.3 The jurors who were ultimately selected heard

——————
    3 The California Supreme Court has held that “[i]nsufficient com-

mand of the English language to allow full understanding of the words
employed in instructions and full participation in deliberations clearly
. . . render[s] a juror ‘unable to perform his duty’ ” within the meaning
of the California Penal Code. People v. Lomax, 49 Cal. 4th 530, 566,
234 P.3d 377, 407 (2010) (citation omitted). See also Cal. Code Ann.
                     Cite as: 576 U. S. ____ (2015)                  21

                         Opinion of the Court

many days of testimony, and the instructions at both the
guilt and the penalty phases included “legal words” and
words not common in everyday speech. The prosecution
had an obvious reason to worry that service on this jury
would have strained Gerardo O.’s linguistic capability.
   The Ninth Circuit reached a contrary conclusion by
distorting the record and the applicable law. The Ninth
Circuit first suggested that Gerardo O.’s English-language
deficiencies were limited to reading and writing, 756 F.3d,
at 680, but as the portions of the voir dire quoted above
make clear, that was not true; the record shows that his
ability to understand spoken English was also limited.
The Ninth Circuit then suggested that “[t]he prosecution’s
purported reason for striking Gerardo O. . . . was directly
related to his status as someone who spoke Spanish as his
first language,” ibid., but the prosecutor voiced no concern
about Gerardo O.’s ability to speak Spanish or about the
fact that Spanish was his first language. The prosecu-
tion’s objection concerned Gerardo O.’s limited proficiency
in English. The Ninth Circuit quoted the following state-
ment from Hernandez v. New York, 500 U.S. 352, 363
(1991) (plurality opinion): “ ‘[T]he prosecutor’s frank ad-
mission that his ground for excusing th[is] juror[ ] related
to [his] ability to speak and understand Spanish raised a
plausible, though not a necessary, inference that language
might be a pretext for what in fact [was a] race-based
peremptory challenge[ ].’ ” 756 F.3d, at 680 (alterations in
original). This statement, however, did not concern a
peremptory exercised due to a prospective juror’s lack of
English proficiency. Instead, it concerned the dismissal of


——————
  Civ. Proc. §203(a)(6) (West 2006). The seating of jurors whose lack of
English proficiency was only somewhat more pronounced than Gerardo
O.’s has been held to be error. See People v. Szymanski, 109 Cal. App.
4th 1126, 135 Cal. Rptr. 2d 691 (2003).
22                     DAVIS v. AYALA

                     Opinion of the Court

Spanish-speaking members of the venire for fear that, if
seated, they might not follow the English translation of
testimony given in Spanish. See 500 U.S., at 360. The
Ninth Circuit’s decision regarding Gerardo O. was thus
based on a misreading of the record and a distortion of our
case law. And neither Ayala nor the Ninth Circuit has
identified anything that defense counsel might have done
at the ex parte hearing to show that the prosecutor’s con-
cern about Gerardo O.’s limited English proficiency was
pretextual.
   The prosecution’s second proffered reason for striking
Gerardo O. was concern about his willingness to impose
the death penalty, and as the trial court found, this obser-
vation was also supported by the record. Indeed, when
asked in voir dire how he felt about imposing the death
penalty, Gerardo O. responded that he was “[k]ind of
shaky about it. . . . I’m not too sure if I can take someone
else’s life in my hands and say that; say, you know, ‘death,’
or something.” App. 168. In response to another question
about his thoughts on the death penalty, he replied: “I
don’t know yet. It’s kind of hard, you know, to pick it up
like that and say how I feel about the death penalty.” 15
Tr. 1052.       Answering a question about whether his
thoughts on the death penalty would affect how he viewed
the evidence presented at trial, he responded, “I don’t
know, sir, to tell you the truth.” App. 165. And when
asked if he had “any feeling that [he] would be unable to
vote for the death penalty if [he] thought it was a case that
called for it,” Gerardo O. responded once again, “I don’t
know.” 15 Tr. 1043. While Gerardo O. did say at one
point that he might be willing to impose the death pen-
alty, he qualified that statement by adding that he would
be comforted by the fact that “there’s eleven more other
persons on the jury.” App. 170.
   What we said above regarding jurors who express
doubts about their openness to a death verdict applies as
                  Cite as: 576 U. S. ____ (2015)           23

                      Opinion of the Court

well here. The prosecution’s reluctance to take a chance
that Gerardo O. would ultimately be willing to consider
the death penalty in accordance with state law did not
compel the trial judge to find that the strike of Gerardo O.
was based on race.
   Nor is there a basis for finding that the absence of de-
fense counsel affected the trial judge’s evaluation of the
sincerity of this proffered ground for the strike. Defense
counsel had a full opportunity during voir dire to create a
record regarding Gerardo O.’s openness to the death pen-
alty. And defense counsel had the opportunity prior to the
ex parte proceeding on the Gerardo O. strike to compare
the minority jurors dismissed by the prosecution with
white jurors who were seated. Counsel argued that the
answers on the death penalty given by the minority jurors
were “not significantly different from [those of] the white
jurors that the prosecution ha[d] chosen to leave on the
jury.” Id., at 306. The trial judge asked counsel for “par-
ticulars,” and counsel discussed Gerardo O., albeit briefly.
Id., at 307–308. Thus, there is no reason to believe that
counsel could have made a more persuasive argument
at the ex parte proceeding than he made during this
exchange.
   The prosecution’s final reason for striking Gerardo O.
was that he appeared to be “a standoffish type of individ-
ual” whose “dress and . . . mannerisms . . . were not in
keeping with the other jurors” and who “did not appear to
be socializing or mixing with any of the other jurors.” Id.,
at 298. The trial judge did not dispute that the prosecu-
tion’s reflections were borne out by the record. The Cali-
fornia Supreme Court affirmed and also emphasized that
“the trial court’s rulings in the ex parte hearing indisput-
ably reflect both its familiarity with the record of voir dire
of the challenged prospective jurors and its critical as-
sessment of the prosecutor’s proffered justifications.” 24
Cal. 4th, at 266–267, 6 P.3d, at 206.
24                     DAVIS v. AYALA

                      Opinion of the Court

   In light of the strength of the prosecution’s first two
reasons for striking Gerardo O., it is not at all clear that
the prosecution proffered this final reason as an essential
factor in its decision to strike, but in any event, there is no
support for the suggestion that Ayala’s attorney, if allowed
to attend the ex parte hearing, would have been able to
convince the judge that this reason was pretextual. The
Ninth Circuit, however, was content to speculate about
what might have been. Mixing guesswork with armchair
sociology, the Ninth Circuit mused that “[i]t is likely that
Gerardo O.’s dress and mannerisms were distinctly His-
panic. Perhaps in the late 1980’s Hispanic males in San
Diego County were more likely than members of other
racial or ethnic groups in the area to wear a particular
style or color of shirt, and Gerardo O. was wearing such a
shirt.” 756 F.3d, at 680–681. As for the prosecution’s
observation that Gerardo O. did not socialize with other
jurors, the Ninth Circuit posited that, “perhaps, unbe-
knownst to the trial judge, Gerardo O. did ‘socializ[e] or
mix[ ]’ with a number of other jurors, and had even orga-
nized a dinner for some of them at his favorite Mexican
restaurant.” Id., at 681.
   This is not how habeas review is supposed to work. The
record provides no basis for the Ninth Circuit’s flight of
fancy. Brecht requires more than speculation about what
extrarecord information defense counsel might have men-
tioned. And speculation of that type is not enough to show
that a State Supreme Court’s rejection of the argument
regarding Gerardo O. was unreasonable.
                            D
  The final prospective juror specifically discussed in the
Ninth Circuit’s decision was Robert M., who is Hispanic.
The prosecution’s primary proffered reason for striking
Robert M. was concern that he would not impose the death
penalty, though the prosecution added that it was troubled
                  Cite as: 576 U. S. ____ (2015)           25

                      Opinion of the Court

that he had followed the Sagon Penn case, a high-profile
prosecution in San Diego in which an alleged murderer
was acquitted amid allegations of misconduct by police
and prosecutors. In addition, the prosecution also ex-
plained to the trial court that Robert M. scored poorly on
its 10-point scale for evaluating prospective jurors. The
trial court accepted the prosecutor’s explanation of the
strike.
   With respect to the prosecution’s concern that Robert M.
might not be willing to impose the death penalty, the
Ninth Circuit found that defense counsel, if permitted to
attend the in camera proceeding, could have compared
Robert M.’s statements about the death penalty to those of
other jurors and could have reminded the judge that Rob-
ert M. had “repeatedly stated during voir dire that he
believed in the death penalty and could personally vote to
impose it.” 756 F.3d, at 682. But as with Olanders D.
and Gerardo O., we cannot say that the prosecution had
no basis for doubting Robert M.’s willingness to impose the
death penalty. For example, when asked at one point
whether he could vote for death, Robert M. responded:
“Well, I’ve though[t] about that, but it’s a difficult ques-
tion, and yeah, it is difficult for me to say, you know, one
way or the other. I believe in it, but for me to be involved
in it is—is hard. It’s hard to accept that aspect of it, do
you know what I mean?” App. 149–150. In response to
another question, he said: “It would be hard, but I think I
could, yes. It’s—it’s hard to say, you know—and I don’t
care who the person is—to say that they have to put
somebody away, you know. It’s very hard.” Id., at 154.
These are hardly answers that would inspire confidence in
the minds of prosecutors in a capital case.
   While the Ninth Circuit argued that defense counsel’s
absence at the in camera hearing prejudiced the trial
judge’s ability to assess this reason for the strike of Robert
M., the Ninth Circuit failed to mention that defense coun-
26                        DAVIS v. AYALA

                         Opinion of the Court

sel specifically addressed this issue during voir dire. At
that time, he pointedly reminded the judge that Robert M.
had made several statements during voir dire that were
favorable to the death penalty. Id., at 307. The trial judge
thus heard defense counsel’s arguments but nevertheless
concluded that the record supplied a basis for a legitimate
concern about whether Robert M. could impose the death
penalty. That Ayala’s attorney did not have the oppor-
tunity to repeat this same argument once more at the in
camera proceeding does not create grave doubt about
whether the trial court would have decided the issue
differently.
   As for the prosecution’s second proffered reason for
striking Robert M.—that he had followed the Sagon Penn
case4—the Ninth Circuit placed great emphasis on the fact
that a seated white juror had followed a different murder
trial, that of Robert Alton Harris.5 But the Penn and
Harris cases were quite different. Harris was convicted
while Penn was acquitted; and since the Harris case was
much older, the experience of following it was less likely to
have an effect at the time of the trial in this case.
                            E
  Ayala raised a Batson objection about the prosecution’s
use of peremptory challenges on four additional jurors,
George S., Barbara S., Galileo S., and Luis M. The Ninth
Circuit did not address these prospective jurors at length,
and we need not dwell long on them. With respect to all
four of these prospective jurors, we conclude that any
constitutional error was harmless.
  Of these four additional jurors, Ayala’s brief in this
Court develops an argument with respect to only two,

——————
 4 See Man Acquitted of Killing Officer, N. Y. Times, July 17, 1987, p.

B8.
 5 See People v. Harris, 28 Cal. 3d 935, 623 P.2d 240 (1981).
                 Cite as: 576 U. S. ____ (2015)           27

                     Opinion of the Court

George S. and Barbara S. And while Ayala’s attorney
claimed that George S. was Hispanic, the prosecutor said
that he thought that George S. was Greek. In any event,
the prosecution offered several reasons for striking George
S. The prosecutor noted that one of his responses “was
essentially, ‘you probably don’t want me to be a juror on
this case.’ ” Id., at 312. The prosecutor was also concerned
about whether he would vote for death or even a life sen-
tence and whether he would follow the law as opposed to
his personal religious beliefs. In addition, the prosecutor
noted that George S. had previously been the sole holdout
on a jury and that his prior application to be a police
officer had been rejected, for reasons that were not clear.
The trial court accepted these explanations.
  Ayala contests only two of these justifications. He quib-
bles that George S. had not been a “ ‘holdout,’ ” but instead
had been the dissenting juror in a civil case on which
unanimity was not required. This observation does not
render the prosecution’s proffered justification “false or
pretextual.” Brief for Respondent 46. The fact that
George S. had been willing to dissent from a jury verdict
could reasonably give a prosecutor pause in a capital case
since a single holdout juror could prevent a guilty verdict
or death sentence. The most that Ayala can establish is
that reasonable minds can disagree about whether the
prosecution’s fears were well founded, but this does not
come close to establishing “actual prejudice” under Brecht.
Nor does it meet the AEDPA standard. Ayala also points
out that a seated white juror, Charles C., had been re-
jected by a police force, but George S. admitted that he
had applied to law enforcement because he was “trying to
get out of the Army,” App. 222, and the reasons for his
rejection were not clear. Charles C., by contrast, had
received a qualifying score on a law enforcement exam but
was not hired because a position was not available.
  As for Barbara S., the prosecution struck her because,
28                     DAVIS v. AYALA

                     Opinion of the Court

during voir dire, she appeared to be “under the influence
of drugs” and disconnected from the proceedings. Id., at
314. The prosecution emphasized that she had “an empty
look in her eyes, slow responses, a lack of really being
totally in tune with what was going on.” Ibid. It added
that she appeared “somewhat angry,” “manifest[ed] a
great deal of nervousness,” and seemed like someone who
would be unlikely to closely follow the trial. Ibid. The
trial judge thought that Barbara S. appeared nervous
rather than hostile, but he agreed that she gave incom-
plete answers that were sometimes “non sequiturs.” Id.,
at 315. He concluded, “I certainly cannot quarrel . . . with
your subjective impression, and the use of your peremp-
tory challenge based upon her individual manifestation, as
opposed to her ethnicity.” Ibid. Ayala points to the trial
court’s disagreement with the prosecutor’s impression that
Barbara S. was hostile, but this ruling illustrates the trial
judge’s recollection of the demeanor of the prospective
jurors and his careful evaluation of each of the prosecu-
tor’s proffered reasons for strikes. And the fact that the
trial judge’s impression of Barbara S.’s demeanor was
somewhat different from the prosecutor’s hardly shows
that the prosecutor’s reasons were pretextual. It is not at
all unusual for individuals to come to different conclusions
in attempting to read another person’s attitude or mood.
                             IV
   The pattern of peremptory challenges in this case was
sufficient to raise suspicions about the prosecution’s mo-
tives and to call for the prosecution to explain its strikes.
As we have held, the Fourteenth Amendment prohibits a
prosecutor from striking potential jurors based on race.
Discrimination in the jury selection process undermines
our criminal justice system and poisons public confidence
in the evenhanded administration of justice.
   In Batson, this Court adopted a procedure for ferreting
                 Cite as: 576 U. S. ____ (2015)          29

                     Opinion of the Court

out discrimination in the exercise of peremptory challenges,
and this procedure places great responsibility in the
hands of the trial judge, who is in the best position to
determine whether a peremptory challenge is based on an
impermissible factor. This is a difficult determination
because of the nature of peremptory challenges: They are
often based on subtle impressions and intangible factors.
In this case, the conscientious trial judge determined that
the strikes at issue were not based on race, and his judg-
ment was entitled to great weight. On appeal, five justices
of the California Supreme Court carefully evaluated the
record and found no basis to reverse. A Federal District
Judge denied federal habeas relief, but a divided panel of
the Ninth Circuit reversed the District Court and found
that the California Supreme Court had rendered a deci-
sion with which no fairminded jurist could agree.
  For the reasons explained above, it was the Ninth Cir-
cuit that erred. The exclusion of Ayala’s attorney from
part of the Batson hearing was harmless error. There is
no basis for finding that Ayala suffered actual prejudice,
and the decision of the California Supreme Court repre-
sented an entirely reasonable application of controlling
precedent.
                       *     *    *
  The judgment of the Court of Appeals for the Ninth
Circuit is reversed, and the case is remanded for further
proceedings consistent with this opinion.
                                          It is so ordered.
                  Cite as: 576 U. S. ____ (2015)            1

                    KENNEDY, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 13–1428
                          _________________


   RON DAVIS, ACTING WARDEN, PETITIONER v.

                HECTOR AYALA 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                         [June 18, 2015] 


  JUSTICE KENNEDY, concurring.
  My join in the Court’s opinion is unqualified; for, in my
view, it is complete and correct in all respects. This sepa-
rate writing responds only to one factual circumstance,
mentioned at oral argument but with no direct bearing on
the precise legal questions presented by this case.
  In response to a question, respondent’s counsel advised
the Court that, since being sentenced to death in 1989,
Ayala has served the great majority of his more than 25
years in custody in “administrative segregation” or, as it is
better known, solitary confinement. Tr. of Oral Arg. 43–
44. Counsel for petitioner did not have a clear opportunity
to enter the discussion, and the precise details of respond-
ent’s conditions of confinement are not established in the
record. Yet if his solitary confinement follows the usual
pattern, it is likely respondent has been held for all or
most of the past 20 years or more in a windowless cell no
larger than a typical parking spot for 23 hours a day; and
in the one hour when he leaves it, he likely is allowed little
or no opportunity for conversation or interaction with
anyone. Ibid.; see also Wilkinson v. Austin, 545 U.S. 209,
218 (2005); Amnesty International, Entombed: Isolation in
the U. S. Federal Prison System (2014). It is estimated
that 25,000 inmates in the United States are currently
serving their sentence in whole or substantial part in
2                      DAVIS v. AYALA

                    KENNEDY, J., concurring

solitary confinement, many regardless of their conduct in
prison. Ibid.
   The human toll wrought by extended terms of isolation
long has been understood, and questioned, by writers and
commentators.      Eighteenth-century British prison re-
former John Howard wrote “that criminals who had affected
an air of boldness during their trial, and appeared quite
unconcerned at the pronouncing sentence upon them, were
struck with horror, and shed tears when brought to these
darksome solitary abodes.” The State of the Prisons in
England and Wales 152 (1777). In literature, Charles
Dickens recounted the toil of Dr. Manette, whose 18 years
of isolation in One Hundred and Five, North Tower,
caused him, even years after his release, to lapse in and
out of a mindless state with almost no awareness or ap-
preciation for time or his surroundings. A Tale of Two
Cities (1859). And even Manette, while imprisoned, had a
work bench and tools to make shoes, a type of diversion no
doubt denied many of today’s inmates.
   One hundred and twenty-five years ago, this Court
recognized that, even for prisoners sentenced to death,
solitary confinement bears “a further terror and peculiar
mark of infamy.” In re Medley, 134 U.S. 160, 170 (1890);
see also id., at 168 (“A considerable number of the prison-
ers fell, after even a short [solitary] confinement, into a
semi-fatuous condition . . . and others became violently
insane; others, still, committed suicide”). The past centu-
ries’ experience and consideration of this issue is discussed
at length in texts such as The Oxford History of the Prison:
The Practice of Punishment in Western Society (1995), a
joint disciplinary work edited by law professor Norval
Morris and professor of medicine and psychiatry David
Rothman that discusses the deprivations attendant to
solitary confinement. Id., at 184.
   Yet despite scholarly discussion and some commentary
from other sources, the condition in which prisoners are
                 Cite as: 576 U. S. ____ (2015)           3

                   KENNEDY, J., concurring

kept simply has not been a matter of sufficient public
inquiry or interest. To be sure, cases on prison procedures
and conditions do reach the courts. See, e.g., Brown v.
Plata, 563 U. S. ___ (2011); Hutto v. Finney, 437 U.S. 678,
685 (1978) (“Confinement in a prison or in an isolation cell
is a form of punishment subject to scrutiny under the
Eighth Amendment”); Weems v. United States, 217 U.S.
349, 365–367 (1910). Sentencing judges, moreover, devote
considerable time and thought to their task. There is no
accepted mechanism, however, for them to take into ac-
count, when sentencing a defendant, whether the time in
prison will or should be served in solitary. So in many
cases, it is as if a judge had no choice but to say: “In im-
posing this capital sentence, the court is well aware that
during the many years you will serve in prison before your
execution, the penal system has a solitary confinement
regime that will bring you to the edge of madness, perhaps
to madness itself.” Even if the law were to condone or
permit this added punishment, so stark an outcome ought
not to be the result of society’s simple unawareness or
indifference.
  Too often, discussion in the legal academy and among
practitioners and policymakers concentrates simply on the
adjudication of guilt or innocence. Too easily ignored is
the question of what comes next. Prisoners are shut
away—out of sight, out of mind. It seems fair to suggest
that, in decades past, the public may have assumed law-
yers and judges were engaged in a careful assessment of
correctional policies, while most lawyers and judges as-
sumed these matters were for the policymakers and cor-
rectional experts.
  There are indications of a new and growing awareness
in the broader public of the subject of corrections and of
solitary confinement in particular. See, e.g., Gonnerman,
Before the Law, The New Yorker, Oct. 6, 2014, p. 26 (de-
tailing multiyear solitary confinement of Kalief Browder,
4                      DAVIS v. AYALA

                    KENNEDY, J., concurring

who was held—but never tried—for stealing a backpack);
Schwirtz & Winerip, Man, Held at Rikers for 3 Years
Without Trial, Kills Himself, N. Y. Times, June 9, 2015, p.
A18. And penalogical and psychology experts, including
scholars in the legal academy, continue to offer essential
information and analysis. See, e.g., Simon & Sparks,
Punishment and Society: The Emergence of an Academic
Field, in The SAGE Handbook of Punishment and Society
(2013); see also Venters et al., Solitary Confinement and
Risk of Self-Harm Among Jail Inmates, 104 Am. J. Pub.
Health 442 (March 2014); Metzner & Fellner, Solitary
Confinement and Mental Illness in U. S. Prisons: A Chal-
lenge for Medical Ethics, 38 J. Am. Academy Psychiatry
and Law 104–108 (2010).
   These are but a few examples of the expert scholarship
that, along with continued attention from the legal com-
munity, no doubt will aid in the consideration of the many
issues solitary confinement presents. And consideration of
these issues is needed. Of course, prison officials must
have discretion to decide that in some instances tempo-
rary, solitary confinement is a useful or necessary means
to impose discipline and to protect prison employees and
other inmates. But research still confirms what this Court
suggested over a century ago: Years on end of near-total
isolation exacts a terrible price. See, e.g., Grassian, Psy-
chiatric Effects of Solitary Confinement, 22 Wash. U. J. L.
& Pol’y 325 (2006) (common side-effects of solitary con-
finement include anxiety, panic, withdrawal, hallucina-
tions, self-mutilation, and suicidal thoughts and behav-
iors). In a case that presented the issue, the judiciary may
be required, within its proper jurisdiction and authority,
to determine whether workable alternative systems for
long-term confinement exist, and, if so, whether a correc-
tional system should be required to adopt them.
   Over 150 years ago, Dostoyevsky wrote, “The degree of
civilization in a society can be judged by entering its pris-
               Cite as: 576 U. S. ____ (2015)       5

                 KENNEDY, J., concurring

ons.” The Yale Book of Quotations 210 (F. Shapiro ed.
2006). There is truth to this in our own time.
                 Cite as: 576 U. S. ____ (2015)           1

                    THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 13–1428
                         _________________


   RON DAVIS, ACTING WARDEN, PETITIONER v.

                HECTOR AYALA 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                        [June 18, 2015] 


  JUSTICE THOMAS, concurring.
  I join the Court’s opinion explaining why Ayala is not
entitled to a writ of habeas corpus from this or any other
federal court. I write separately only to point out, in
response to the separate opinion of JUSTICE KENNEDY,
that the accommodations in which Ayala is housed are a
far sight more spacious than those in which his victims,
Ernesto Dominguez Mendez, Marcos Antonio Zamora, and
Jose Luis Rositas, now rest. And, given that his victims
were all 31 years of age or under, Ayala will soon have had
as much or more time to enjoy those accommodations as
his victims had time to enjoy this Earth.
                 Cite as: 576 U. S. ____ (2015)            1

                   SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 13–1428
                         _________________


   RON DAVIS, ACTING WARDEN, PETITIONER v.

                HECTOR AYALA 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                        [June 18, 2015] 


   JUSTICE SOTOMAYOR, with whom JUSTICE GINSBURG,
JUSTICE BREYER, and JUSTICE KAGAN join, dissenting.
   At Hector Ayala’s trial, the prosecution exercised its
peremptory strikes to dismiss all seven of the potential
black and Hispanic jurors. In his federal habeas petition,
Ayala challenged the state trial court’s failure to permit
his attorneys to participate in hearings regarding the
legitimacy of the prosecution’s alleged race-neutral rea-
sons for its strikes. See Batson v. Kentucky, 476 U.S. 79,
97–98 (1986). The Court assumes that defense counsel’s
exclusion from these proceedings violated Ayala’s constitu-
tional rights, but concludes that the Ninth Circuit erred in
granting habeas relief because there is insufficient reason
to believe that counsel could have convinced the trial court
to reject the prosecution’s proffered reasons. I respectfully
dissent. Given the strength of Ayala’s prima facie case
and the comparative juror analysis his attorneys could
have developed if given the opportunity to do so, little
doubt exists that counsel’s exclusion from Ayala’s Batson
hearings substantially influenced the outcome.
                            I
  My disagreement with the Court does not stem from its
discussion of the applicable standard of review, which
simply restates the holding of Fry v. Pliler, 551 U.S. 112
2                       DAVIS v. AYALA

                    SOTOMAYOR, J., dissenting

(2007). Fry rejected the argument that the Antiterrorism
and Effective Death Penalty Act of 1996, 28 U.S. C.
§2254, compels federal courts to apply any standard other
than that set forth in Brecht v. Abrahamson, 507 U.S. 619
(1993), when assessing the harmlessness of a constitu-
tional error on habeas review. 551 U.S., at 120. Brecht,
in turn, held that the harmlessness standard federal
courts must apply in collateral proceedings is more diffi-
cult to meet than the “ ‘beyond a reasonable doubt’ ” stand-
ard applicable on direct review. 507 U.S., at 622–623
(quoting Chapman v. California, 386 U.S. 18, 24 (1967)).
More specifically, under Brecht, a federal court can grant
habeas relief only when it concludes that a constitutional
error had a “ ‘substantial and injurious effect or influence’ ”
on either a jury verdict or a trial court decision. 507 U.S.,
at 623. Later, O’Neal v. McAninch, 513 U.S. 432 (1995),
clarified that this standard is satisfied when a reviewing
judge “is in grave doubt about whether” the error is harm-
less; that is, when “the matter is so evenly balanced that
[a judge] feels himself in virtual equipoise as to the harm-
lessness of the error.” Id., at 435 (emphasis deleted). See
also ante, at 10 (quoting O’Neal, 513 U.S., at 436). Put
differently, when a federal court is in equipoise as to
whether an error was actually prejudicial, it must “treat
the error, not as if it were harmless, but as if it affected
the verdict (i.e., as if it had a ‘substantial and injurious
effect or influence in determining the jury’s verdict’).”
O’Neal, 513 U.S., at 435.
   In addition to confirming the Brecht standard’s contin-
ued vitality, Fry established its exclusivity. Fry expressly
held that federal habeas courts need not first assess
whether a state court unreasonably applied Chapman
before deciding whether that error was prejudicial under
Brecht. Such a requirement would “mak[e] no sense . . .
when the latter [standard] obviously subsumes the for-
mer.” Fry, 551 U.S., at 120. Nothing in the Court’s opin-
                  Cite as: 576 U. S. ____ (2015)              3

                    SOTOMAYOR, J., dissenting

ion today calls into question this aspect of Fry’s holding. If
a trial error is prejudicial under Brecht’s standard, a state
court’s determination that the error was harmless beyond
a reasonable doubt is necessarily unreasonable. See ante,
at 11–12.
                               II

                               A

   To apply Brecht to the facts of this case, it is essential to
understand the contours of Ayala’s underlying constitu-
tional claim or—perhaps more importantly—to appreciate
what his claim is not. Trial judges assess criminal de-
fendants’ challenges to prosecutors’ use of peremptory
strikes using the three-part procedure first announced in
Batson. After a defendant makes a “prima facie showing
that a peremptory challenge [was] . . . exercised on the
basis of race,” the prosecution is given an opportunity to
“offer a race-neutral basis for striking the juror in ques-
tion,” Miller-El v. Cockrell, 537 U.S. 322, 328 (2003). The
court then “decid[es] whether it was more likely than not
that the challenge was improperly motivated.” Johnson v.
California, 545 U.S. 162, 169, 170 (2005). This determi-
nation is a factual one, which—as the Court correctly
notes—reviewing courts must accord “ ‘great deference.’ ”
See ante, at 13 (quoting Felkner v. Jackson, 562 U.S. 594,
598 (2011) (per curiam)).
   Here, Ayala does not claim that the trial court wrongly
rejected his Batson challenges based on the record before
it. Rather, Ayala’s claim centers on the exclusion of his
attorneys from the Batson hearings. Ayala contends that
there is at least a grave doubt as to whether the trial or
appellate court’s consideration of his Batson challenges
was substantially influenced by the trial court’s erroneous
refusal to permit his attorneys to appear at the hearings
at which those challenges were adjudicated. Ayala’s con-
viction must be vacated if there is grave doubt as to
4                      DAVIS v. AYALA

                   SOTOMAYOR, J., dissenting

whether even just one of his Batson challenges would have
been sustained had the defense been present. Snyder v.
Louisiana, 552 U.S. 472, 478 (2008) (reversing a convic-
tion after concluding that use of one peremptory strike
was racially motivated).
                                 B
  The Court’s Brecht application begins and ends with a
discussion of particular arguments the Ninth Circuit
posited Ayala’s lawyers could have raised had they been
present at his Batson hearings. This approach fails to
account for the basic background principle that must
inform the application of Brecht to Ayala’s procedural
Batson claim: the “[c]ommon sense” insight “that secret
decisions based on only one side of the story will prove
inaccurate more often than those made after hearing from
both sides.” Kaley v. United States, 571 U. S. ___, ___
(2014) (ROBERTS, C. J., dissenting) (slip op., at 16). Our
entire criminal justice system was founded on the premise
that “[t]ruth . . . is best discovered by powerful statements
on both sides of the question.” United States v. Cronic,
466 U.S. 648, 655 (1984) (internal quotation marks omit-
ted). There is no reason to believe that Batson hearings
are the rare exception to this rule. Instead, defense coun-
sel could have played at least two critical roles had they
been present at Ayala’s Batson hearings.
  First, Ayala’s attorneys would have been able to call into
question the credibility of the prosecution’s asserted race-
neutral justifications for the use of its peremptory strikes.
Of course, a trial court may identify some pretextual
reasons on its own, but Snyder held that when assessing a
claimed Batson error, “all of the circumstances that bear
upon the issue of racial animosity must be consulted.”
Snyder, 552 U.S., at 478. Absent an adversarial presen-
tation, a diligent judge may overlook relevant facts or
legal arguments in even a straightforward case. There is
                  Cite as: 576 U. S. ____ (2015)             5

                    SOTOMAYOR, J., dissenting

also great probative force to a “comparative juror analy-
sis”—an analysis of whether the prosecution’s reasons for
using its peremptory strikes against nonwhite jurors apply
equally to white jurors whom it would have allowed to
serve. Miller-El v. Dretke, 545 U.S. 231, 241 (2005). See
also Snyder, 552 U.S., at 483 (emphasizing importance of
conducting a comparative juror analysis in the trial court).
Trial courts are ill suited to perform this intensive inquiry
without defense counsel’s assistance.
   The risk that important arguments will not be consid-
ered rises close to a certainty in a capital case like Ayala’s,
where jury selection spanned more than three months,
involved more than 200 prospective jurors, and generated
a record that is massive by any standard. See Ayala v.
Wong, 756 F.3d 656, 660, 676 (CA9 2014) (case below). It
strains credulity to suggest that a court confronted with
this mountain of information necessarily considered all of
the facts that would have informed its credibility determi-
nation without the presence of defense counsel to help
bring them to its attention.
   Second, not only did the exclusion of defense counsel
from Ayala’s Batson hearings prevent him from making
his strongest arguments before the person best situated to
assess their merit, it also impeded his ability to raise these
claims on appeal. Because Ayala’s lawyers were not af-
forded any opportunity to respond to the prosecution’s
race-neutral reasons, we are left to speculate as to whether
the trial court actually considered any of the points the
defense would have made before it accepted the prosecu-
tion’s proffered explanations. Moreover, even if we could
divine which of the possible considerations the trial judge
took into account, our review would still be unduly con-
strained by a record that lacks whatever material facts the
defense would have preserved had it been on notice of the
assertions that it needed to challenge. Perhaps some of
these facts, such as the jurors’ appearance and demeanor,
6                           DAVIS v. AYALA

                        SOTOMAYOR, J., dissenting

were known to the trial judge, but appellate courts “can
only serve [their] function when the record is clear as to
the relevant facts” or when they can rely on “defense
counsel[’s] fail[ure] to point out any such facts after learn-
ing of the prosecutor’s reasons.” United States v. Thomp-
son, 827 F.2d 1254, 1261 (CA9 1987). Neither of these
conditions is met here.
   For the reasons described above, the fact that counsel
was wrongfully excluded from Ayala’s Batson hearings on
its own raises doubt as to whether the outcome of these
proceedings—or the appellate courts’ review of them—
would have been the same had counsel been present.1
This doubt is exacerbated by the loss of the vast majority
of the questionnaires that jurors completed at the start of
voir dire, including those filled out by the seven black and
Hispanic jurors against whom the prosecution exercised
its peremptory strikes. The prosecution cited these ques-
tionnaires in support of its alleged race-neutral reasons at
the ex parte Batson hearings. See e.g., App. 283, 298, 312,
314, 316. Without the underlying documents, however, it
is impossible to assess whether the prosecution’s charac-
terizations of those prospective jurors’ responses were fair
and accurate. The loss of the questionnaires has also
precluded every court that has reviewed this case from
performing a comprehensive comparative juror analysis.
The Court today analyzes how the prosecution’s state-
ments at the ex parte Batson hearings regarding the black
and Hispanic jurors’ questionnaires stack up against the
——————
    1 Indeed,
            in a future case arising in a direct review posture, the Court
may have occasion to consider whether the error that the Court as-
sumes here gives rise to “circumstances that are so likely to prejudice
the accused that the cost of litigating their effect in a particular case is
unjustified.” United States v. Cronic, 466 U.S. 648, 658 (1984). See
also Mickens v. Taylor, 535 U.S. 162, 166 (2002) (noting that we have
“presumed [prejudicial] effec[t] where assistance of counsel has been
denied entirely or during a critical stage of the proceeding”).
                    Cite as: 576 U. S. ____ (2015)                   7

                      SOTOMAYOR, J., dissenting

actual questionnaires completed by the white seated
jurors and alternates. But there is no way to discern how
these representations compare with the answers that were
given by white jurors whom the prosecution would have
permitted to serve but whom the defense ultimately
struck. See Miller-El v. Dretke, 545 U.S., at 244–245
(comparing a juror struck by the prosecution with a juror
challenged only by the defense).
                             C
   The above-described consequences of the trial court’s
procedural error and the fact that the prosecution struck
every potential black or Hispanic juror go a long way
toward establishing the degree of uncertainty that Brecht
requires. Keeping these considerations in mind, the next
step is to assess the arguments that Ayala’s attorneys may
have raised had they been allowed to participate at his
Batson hearings. As explained above, Ayala is entitled to
habeas relief if a reviewing judge is in “equipoise” as to
whether his lawyers’ exclusion from the Batson hearings
had an “injurious effect” on the trial court’s failure to find
by a preponderance of the evidence that any of the prose-
cution’s peremptory strikes was racially motivated. With
the inquiry so framed, it is easy to see that the Ninth
Circuit correctly found that Ayala was actually prejudiced
by the trial court’s constitutional error. In particular,
there is a substantial likelihood that if defense counsel
had been present, Ayala could at least have convinced the
trial court that the race-neutral reasons the prosecution
put forward for dismissing a black juror, Olanders D.,

were pretextual.2

—————— 

  2 Because Ayala was actually prejudiced by his counsel’s exclusion

from the Batson hearing on Olanders D., there is no need to address his
claims concerning the other black and Hispanic jurors. That said,
Ayala’s attorneys may have had strong arguments with respect to those
jurors too. Moreover, Ayala’s Batson challenge to Olanders D. would
8                          DAVIS v. AYALA

                       SOTOMAYOR, J., dissenting

   The prosecution offered three justifications for striking
Olanders D.: (1) he might be unable to vote for the death
penalty because he had written in his questionnaire that
“he does not believe [in] it” and had failed to fully explain
a subsequent change in position; (2) his questionnaire
answers were poor; and, (3) he might lack the “ability to fit
in with a cohesive group of 12 people.” App. 283. The trial
court rejected the third of these reasons outright, noting
that “it may well . . . be that he would get along very well
with 12 people.” Id., at 283–284. I have grave misgivings
as to whether the trial judge would have found it more
likely than not that the first two purported bases were
legitimate had defense counsel been given an opportunity
to respond to them.
   Ayala’s attorneys could have challenged the prosecu-
tion’s claim that Olanders D. would hesitate to impose the
death penalty by pointing to a seated juror—Ana L.—who
made remarkably similar statements concerning capital
punishment. Based on his remarks during voir dire, it
appears that Olanders D. suggested on his questionnaire
that he was or had been opposed to the death penalty.3
Id., at 176, 179. Ana L.’s questionnaire contained numer-
ous comparable statements. When asked to express her
“feelings about the death penalty,” she wrote: “I don’t
believe in taking a life.” Id., at 108. And, in response to a
question regarding whether she “would like to serve as a
——————
have been even stronger had counsel been given the opportunity to
demonstrate that some of the reasons given for striking the other black
and Hispanic jurors were pretextual. See Snyder v. Louisiana, 552
U.S. 472, 478 (2008) (observing that courts should “consider the strike
of [one juror] for the bearing it might have upon the strike of [a second
juror]”).
   3 It is, of course, impossible to verify what Olanders D. said in his

questionnaire because that document is not in the record. If Ayala’s
lawyers had been present at Olanders D.’s Batson hearing, they may
have argued that his questionnaire showed that his position on capital
punishment had changed over time. See Part III, infra.
                    Cite as: 576 U. S. ____ (2015)                  9

                      SOTOMAYOR, J., dissenting

juror and why?”, Ana L. said: “no—If I am selected as a
Juror and all Jurors voted for the death penalty I probably
would not be able to vote for the death penalty.” Id., at
109. Finally, on her questionnaire, Ana L. indicated that
she believes the death penalty is imposed “[t]oo often” and
that she strongly disagrees with the “adage, ‘An eye for
any eye,’ ” which she understood to mean,“[a] criminal took
a life[,] now [it] is our turn to take his.” Id., at 108–109.
   A direct comparison of Olanders D.’s and Ana L.’s
voir dire answers is equally telling. During voir dire,
Olanders D. clarified that he had not intended his ques-
tionnaire to reflect that he was categorically opposed to
the death penalty, but only that his views on the topic had
evolved over the prior decade and that he had come to
believe that the death penalty “would be an appropriate
sentence under certain circumstances.” Id., at 176. To
account for this change in his position, Olanders D. cited a
number of considerations, including a new understanding
of what his religion required, ibid., “more familiar[ity]
with the laws,” id., at 178, increased violence in our soci-
ety, ibid., and conversations with his immediate family, id.,
at 180. Ana L., by contrast, stated at voir dire that she
“strongly . . . did not believe in the death penalty” up until
she “[f]illed out the questionnaire.” Id., at 193. And, only
after repeated attempts by both the defense and the prose-
cution to get her to pinpoint what caused this sudden
about face, Ana L. said that she had “listen[ed] to the
Bundy evidence that was said and his being put to death,
and I started to think; and I said if they were guilty maybe
there is a death sentence for these people.” Id., at 202.4
——————
  4 The Court claims that Olanders D. was less than eloquent in de-

scribing his thought process. Ante, at 15. But it is not difficult to
understand what he meant. In any event, as the Court later concedes,
prospective jurors are likely to struggle when asked to express their
views on the death penalty. Ante, at 16. Ana L. was no exception. For
instance, when defense counsel first asked her to describe her thought
10                         DAVIS v. AYALA

                       SOTOMAYOR, J., dissenting

   Based on this record, it requires little speculation to see
that defense counsel could have made a powerful argu-
ment that Ana L. was equally or even less likely to impose
the death penalty than Olanders D. While both jurors had
opposed the death penalty at some point in the past,
Olanders D. stated that he had come to believe in capital
punishment after a period of sustained deliberation. Ana
L., however, purported to change her view due only to one
recent execution and the fact that she had been called to
serve as a juror on a capital case. Moreover, there is no
basis to think that the trial court accounted for the simi-
larities between Ana L. and Olanders D. Approximately
two months passed between Olanders D.’s and Ana L.’s
voir dire hearings and the date on which the prosecution
exercised its peremptory strike against Olanders D.
Without the benefit of defense counsel to help jog his
recollection, it is absurd to proceed as if the trial judge
actually considered one of more than 200 prospective
jurors’ statements concerning the death penalty when
ruling on Ayala’s Batson motion. Taken together, it seems
highly likely that these arguments—had they been
raised—would have convinced the trial judge that the
prosecution’s first alleged reason for striking Olanders D.
was pretextual.
   As for the prosecution’s second purported justification—
that his questionnaire responses “were poor,” id., at 283—
it is impossible to know what winning arguments the
defense could have raised because the questionnaire itself
is missing from the record.5 Indeed, for all that is known,
——————
process, she responded, “Up to [when I filled out my questionnaire], I
did not believe in putting someone to death.” App. at 194. She contin-
ued: “But being that you’ve given me the—the opportunity to come over
here, seeing something that is not correct in the system, it wouldn’t be
no problem . . . for me to give to come to a decision on the death penalty
anymore.” Ibid.
  5 The Court states that the prosecution’s second purported race-
                    Cite as: 576 U. S. ____ (2015)                11

                      SOTOMAYOR, J., dissenting

counsel may have had a compelling argument that
Olanders D.’s answers were cogent and complete. Even if
some of them were lacking, however, counsel could still
have drawn the trial judge’s attention to weak question-
naires completed by several of the seated jurors. For
instance, if the prosecution’s claim was that Olanders D.’s
questionnaire answers were conclusory, Ayala’s counsel
could have referred the Court to seated juror Charles G.’s
questionnaire. In response to a prompt asking prospective
jurors to explain why they would or would not like to be
empaneled in Ayala’s case, Charles G. wrote only “No.”
Id., at 71. Alternatively, if the prosecution’s concern was
that Olanders D.’s answer to a particular question demon-
strated an inability to clearly express himself, the defense
could have directed the court’s attention to the question-
naire completed by seated juror Thomas B. When asked to
share his “impressions or feelings . . . about gangs based
on what [he had] read or s[een],” Thomas B. stated: “I feel
the only media coverage they get is bad, however, those
whom do constructive events usually seek out positive
media coverage.” Id., at 30. Finally, it bears noting that if
Ayala’s lawyers had been able to respond at the Batson
hearing, they would have had the questionnaires of many
more comparable jurors at their disposal. It is entirely
possible that some of the questionnaires completed by
prospective jurors who were accepted by the prosecution
but dismissed by the defense were weaker than those
completed by Charles G. and Thomas B.
  In short, it is probable that had Ayala’s lawyers been
present at the Batson hearing on Olanders D., his strong
——————
neutral reason for striking Olanders D. was that his “responses” were
poor, but it conveniently neglects to mention that the responses to
which the prosecution referred were clearly those Olanders D. gave on
his questionnaire. Ante, at 14; see App. 283 (“My observations in
reading his questionnaire and before even making note of his racial
orientation was that his responses were poor”).
12                     DAVIS v. AYALA

                   SOTOMAYOR, J., dissenting

Batson claim would have turned out to be a winning one.
The trial judge rejected one of the reasons advanced by the
prosecution on its own and the defense had numerous
persuasive arguments that it could have leveled against
the remaining two justifications had it been given the
opportunity to do so.
                              III
  The Court concludes that Ayala is not entitled to habeas
relief because it finds that there is little or no reason to
doubt that the trial judge would have accepted both of the
above-discussed reasons for striking Olanders D. even if
counsel participated at Ayala’s Batson hearings. The
Court’s analysis, however, misunderstands the record and
mistakes Ayala’s procedural Batson claim for a direct
challenge to a trial court’s denial of a Batson motion.
  In defense of the prosecution’s first basis for striking
Olanders D.—that he was uncomfortable with the death
penalty—the Court begins by asserting that Ana L. was
insufficiently similar to Olanders D. to have cast any
doubt on the prosecution’s position. Olanders D., the
Court maintains, “initially voiced unequivocal opposition
to the death penalty,” whereas Ana L. “wrote on [her]
questionnaire that she ‘probably would not be able to vote
for the death penalty.’ ” Ante, at 15–16 (emphasis in origi-
nal). But the Court has plucked one arguably ambiguous
statement from Ana L.’s questionnaire while ignoring
others (described above) suggesting that she fundamen-
tally opposed capital punishment. More importantly, the
Court is not comparing apples with apples. Because
Olanders D.’s questionnaire has been lost, there is no way
to know the extent to which the views he expressed there
were “unequivocal.” Consequently, in support of its con-
tention that Olanders D. originally wrote that he was
categorically opposed to the death penalty, the Court
relies on his response to a question posed by the prosecu-
                  Cite as: 576 U. S. ____ (2015)            13

                    SOTOMAYOR, J., dissenting

tion during voir dire. To be sure, when asked whether he
had stated that he did not “believe in the death penalty”
on his questionnaire, Olanders D. responded: “That’s
correct.” App. 179. During voir dire, however, Ana L.
described the position she had taken in her questionnaire
in identical terms, stating: “I remember saying [on my
questionnaire] that I didn’t believe in the death penalty.”
Id., at 201.
   Given the difficulty of differentiating between Ana L.’s
and Olanders D.’s views toward the death penalty based
on the record before us, the Court understandably does not
press this factual point further. Instead, it commits a
legal error by contending that the trial court’s determina-
tion is entitled to deference because the judge—unlike this
Court—had the benefit of observing both Olanders D.’s
and the prosecution’s demeanor. Ante, at 16. Deference
may be warranted when reviewing a substantive Batson
claim. By suggesting that a trial judge can make a sound
credibility determination without the benefit of an adver-
sarial proceeding, however, the Court ignores the proce-
dural nature of the constitutional error whose existence it
purports to assume. Courts defer to credibility findings
not only because of trial judges’ proximity to courtroom
events, but also because of the expectations regarding the
procedures used in the proceedings that they oversee. A
decision to credit a prosecution’s race-neutral basis for
striking a juror is entitled to great weight if that reason
has “survive[d] the crucible of meaningful adversarial
testing.” Cronic, 466 U.S., at 656. It warrants substan-
tially less—if any—deference where, as here, it is made in
the absence of the “fundamental instrument for judicial
judgment: an adversary proceeding in which both parties
may participate.” Carroll v. President and Comm’rs of
Princess Anne, 393 U.S. 175, 183 (1968); see also Kaley,
571 U. S., at ___ (ROBERTS, C. J., dissenting) (slip op.,
at 16) (“It takes little imagination to see that . . . ex parte
14                         DAVIS v. AYALA

                       SOTOMAYOR, J., dissenting

proceedings create a heightened risk of error”).6
   The Court’s analysis of the second reason put forward
for striking Olanders D.—that his questionnaire was
faulty— fares no better. As a preliminary matter, perhaps
because Olanders D.’s questionnaire has been lost, the
Court characterizes the prosecution’s second proffered
reason for dismissing Olanders D. as an objection to all of
his “responses” as opposed to simply the responses on his
questionnaire. Ante, at 14. But even if the prosecution
had relied on the rationale that the Court now substitutes,
there is a real likelihood that the defense would still have
been able to undermine its credibility.
   The Court asserts that Olanders D.’s “responses” were
misleading because he had “unequivocally” stated that he
did not believe in the death penalty on his questionnaire,
but at voir dire he said that his views on capital punish-
ment had changed over the previous 10 years. Ante, at 18.
The Court’s argument thus hinges on the premise that
Olanders D.’s questionnaire clearly stated that he was
opposed to the death penalty. At least one person, how-
ever, did not construe Olander D.’s questionnaire to express
such a categorical view: defense counsel. During voir dire,
one of Ayala’s lawyers remarked that she thought
Olanders D.’s questionnaire “indicated that [he] had had
some change in [his] feelings about the death penalty.”
App. 176. “[M]y understanding,” she said, “is that at one
time [he] felt one way, and—and then at some point [he]
felt differently.” Ibid. Thus, if (as the Court now hypothe-
sizes) the trial court was inclined to accept the prosecu-
tion’s second reason for striking Olanders D. based on
apparent tension between his questionnaire and his
——————
  6 None of the cases the Court cites are inconsistent with this logic.

Miller-El v. Dretke, 545 U.S. 231, 236–237 (2005), Snyder, 552 U.S., at
474, and Rice v. Collins, 546 U.S. 333, 336 (2006), all concerned direct
challenges to a trial court’s denial of a Batson motion as opposed to
procedural Batson claims.
                 Cite as: 576 U. S. ____ (2015)           15

                   SOTOMAYOR, J., dissenting

statements during voir dire (a proposition that is itself
uncertain), the defense may have been able to argue per-
suasively that any claimed inconsistency was illusory.
                        *    *     *
  Batson recognized that it is fundamentally unfair to
permit racial considerations to drive the use of peremptory
challenges against jurors. When the prosecution strikes
every potential black and Hispanic juror, a reviewing
court has a responsibility to ensure that the trial court’s
denial of the defendant’s Batson motion was not influ-
enced by constitutional error. But there is neither a fac-
tual nor a legal basis for the Court’s confidence that the
prosecution’s race-neutral reasons for striking Olanders D.
were unassailable. Because the Court overlooks that
Ayala raised a procedural Batson claim, it scours the
record for possible support for the trial court’s credibility
determination without accounting for the flaws in the
process that led to it. The proper inquiry is not whether
the trial court’s determination can be sustained, but
whether it may have been different had counsel been
present. Given the strength of Ayala’s prima facie case
and the arguments his counsel would have been able to
make based even on the limited existing record, grave
doubts exist as to whether counsel’s exclusion from Ayala’s
Batson hearings was harmless. Accordingly, I respectfully
dissent.